Third District Court of Appeal
                               State of Florida

                         Opinion filed March 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1647
                       Lower Tribunal No. F12-7599
                          ________________


                               Eric Spivey,
                                  Appellant,

                                      vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Mavel Ruiz, Judge.

     Eric Spivey, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, GORDO and BOKOR, JJ.

                     ON MOTION FOR REHEARING

     PER CURIAM.
      Upon consideration of Appellant’s Motion for Rehearing, we grant

rehearing and withdraw the opinion of January 26, 2022, consider

Appellant’s timely filed initial brief and substitute the following opinion in its

place.

      Affirmed. See Cregg v. State, 43 So. 3d 818, 821 (Fla. 1st DCA 2010)

(“When a consecutive sentence is pronounced, the defendant is not entitled

to credit for time served on an antecedent sentence.” (citing Daniels v. State,

491 So.2d 543, 545 (Fla.1986))).




                                        2